DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 02/10/2021.  Claims 1-5, 7, and 9-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3, 5, 14, and 16 recite the limitation "the envelope" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For Examination purposes, independent claims 1 and 13 will be interpreted as introducing “an envelope is formed within the interior of the tube coil,” as required by claims 3, 5, 14, and 16.
Claim 7 recites the limitation "the source location" in lines 2-3 and “the source of high pressure fluid” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  For Examination purposes, claim 7 will be interpreted as introducing “a source location,” and “a source of high pressure,” in the preamble.
Claims 13 and 17 recite the limitation "the transfer of high pressure liquid" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For Examination purposes, claims 13 and 17 will be understood to recite: “transferring high pressure liquid from a first location, to a second location,” as disclosed in independent claim 17.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfarr et al. (U.S. Pat. 7793896).
15 wrapped into a tube coil 32 to define a central longitudinal axis 38 extending through the tube coil 32 (as seen in Fig. 1), the tube coil 32 having a first end connectable to the source of high pressure fluid, and having a second end (as seen in Fig. 1); an interface connector assembly 14 connected to the second end of the tube coil 32 (as seen in Fig. 3); a guide 40 to guide and constrain the interface connector assembly 14 to move longitudinally in a direction parallel with the longitudinal axis 38 of the tube coil 32 (see discussion in col. 3, lines 32-37) to extend and retract the length of the tube coil 32 in a direction along the longitudinal axis of the tube coil 32; and a flexible tube 12 having a proximal end connected to the interface connector assembly 14 and a distal end for discharging the high pressure fluid (as seen in Fig. 3); and (e) where the guide 40 comprises at least one longitudinal guide member 42 along which the interface connector assembly 14 travels to guide and restrain the interface connector assembly 14 to move in a direction along the fixed longitudinal axis 38 of the tube coil 32 (see discussion regarding telescoping joint 40 beginning col. 3, line 10).  The Examiner notes that Pfarr’s clamps 14 are secured to the flexible tube 12, which is secured at its top to the telescoping joint 40 (as discussed in col. 2, lines 60-64).  When the telescoping joint 40 moves vertically, along axis 38, the flexible tube 12, along with the clamps 14 also move vertically.
	Regarding claim 2, Pfarr discloses the connector system, where the flexible tube 12 comprises a hose (as discussed in col. 2, lines 64-66).
42 is disposed within the envelope of the interior of the tube coil 32.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfarr in view of Sciulli (U.S. Pub. 20010018855).
	Regarding claims 11, and 19, Pfarr is discussed above, and teaches the connector system, having one slide rod 42.  However, Pfarr fails to disclose two slide rods or a biasing system.   Sciulli discloses a system for supporting the use of a high-pressure fluid dispensing, comprising a high pressure tubing 123 wrapped into a tube coil (as seen in Fig. 7), an interface connector assembly 160 connected to the tube coil 123, a guide 200 to guide and constrain the interface connector assembly, and a flexible tube 127.  Sciulli further teaches where his system comprises two guide rods 212 in spaced parallel relationship to each other for guiding movement of the interface connector assembly 160 (as discussed in para. [0051]), and further comprising a biasing system 208 to bias the tube coil 123 toward a retracted position (see discussion in para. [0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the guide rods and biasing system of Sciulli with the system of Pfarr, in order to provide a means for adjusting the water jet vertically, in order to 
Regarding claims 12 and 20, Sciulli discloses the connector system, where the biasing system 208 includes: a spring; a linear actuator; an elastic strap (see discussion in para. [0048]).
Allowable Subject Matter
Claims 7 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-4, 9-10, 14-15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the current interpretation of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        13-Feb-21

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632